DETAILED ACTION
Election/Restrictions
 	Applicant’s election without traverse of Group I, claims 1-11, 16, 17 and 19, in the reply filed on 1/13/2021 is acknowledged.

 	Claims 1-19 are pending, while claims 12-15 and 18 have been withdrawn.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 101
      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


      Claims 1-11, 16, 17 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to an abstract idea without significantly more.
Here, under step 1 of the Alice analysis, method claims 1-11 and 16 are directed to a series of steps, and system claims 17 and 19 are directed to a plurality of units.  Thus the claims are directed to process and machine, respectively.
Under step 2A of the analysis, the claimed invention is directed to an abstract idea without significantly more. The claims recite accumulating and analyzing user data in order to provide advertisements and offers, including accumulating, analyzing, deriving, generating, forwarding and checking steps.  
The limitations of accumulating, analyzing, deriving, generating, forwarding and checking, are a process that, under its broadest reasonable interpretation, covers 
Specifically, the claim elements recite accumulating initial data related to a user; analyzing the initial data and deriving at least one potential demand of the user; generating a dataset including information on the potential demand as well as at least some further information related to the user, wherein the generating the dataset step further includes providing an access restriction, so that the information on the potential demand is accessible by further parties, but that at least some of the further information of the dataset are only accessible when an access condition has been met; forwarding the dataset to a digital marketplace, and checking whether a further party has met the access condition and if the access condition is met, providing access to the further information of the dataset.
That is, other than reciting a computer, the claim limitations merely cover commercial interactions, including marketing or sales activities, thus falling within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  The claims include a plurality of units.  The plurality of units in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  As a result, the claims are directed to an abstract idea.

None of the dependent claims recite additional limitations that are sufficient to amount to significantly more than the abstract idea. Claims 2 further describes the initial data. Claims 3 and 4 recite additional accumulating and keeping steps. Claim 5 further describes an analysis result of the initial data. Claims 6 and 7 further describe the access condition. Claims 8-11 further describe the access condition, the information, the dataset, the defined region, and the confidence information, respectively. A more detailed abstract idea remains an abstract idea.
 Under step 2B of the analysis, the claims include, inter alia, a plurality of units.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
There isn’t any improvement to another technology or technical field, or the functioning of the computer itself.  Moreover, individually, there are not any meaningful limitations beyond generally linking the abstract idea to a particular 
In addition, as discussed ¶¶ 00140-00141 of the specification, “The server side S contains an arrangement 3 for accessing user- related data, the arrangement 3 contains a digital marketplace 21 that is run on a data exchange server 22. The digital marketplace 21 is realized as a database in which the datasets D from the home 10 (or a plurality of homes) are gathered. The data exchange server 22 also contains software applications, such as a data exchange handler 24 discussed below. Still further, the data exchange server 22 contains at least one data processing unit, such as a micro-processor. The data exchange server 22 is accessible via numerous communication links (e.g. via internet) and in particular by further parties in form of goods or service providers 26. These may browse the digital marketplace 21 and search for datasets D that match their interests. Specifically, they may formulate search requests or manually browse the datasets D in the digital marketplace 21 while having only access to the public part of the datasets D. This is indicated by an arrow M between one of the providers 26 and the data exchange server 22. It is to be understood that the providers 26 will typically interact with the further components of the system 1 via electronic/digital units, such as PCs or smartphones, which is why they are represented as simple blocks in Fig. 1.”

Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank Int’l et al., No. 13-298 (U.S. June 19, 2014).

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claims 1-11, 16, 17 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Joseph et al (US 20200184506 A1).

accumulating initial data related to a user (i.e., various embodiments of the present invention provide systems that passively and automatically collect contextual data regarding consumer devices (e.g., information regarding locations of consumer devices, future travel predictions, time of day, or the like) and resource management data regarding merchant locations, ¶ 0134); 
analyzing the initial data and deriving at least one potential demand of the user (i.e., relevance score is based on intensity of the predicted consumer demand, calculated using the contextual data received from the identified consumer device, ¶ 0205);
generating a dataset including information on the potential demand as well as at least some further information related to the user (i.e., the server 104 may be operable to receive and process clickstream data or contextual data provided by the consumer devices 114 and/or the merchant devices 112, ¶ 0137), wherein the generating the dataset step further includes providing an access restriction, so that the information on the potential demand is accessible by further parties, but that at least some of the further information of the dataset are only accessible when an access condition has been met (i.e., the consumer may be provided with options for configuring privacy settings and with terms and conditions governing use of the 
forwarding the dataset to a digital marketplace (i.e., Once the consumer provides access to a particular feature of the consumer device 110, information derived from that feature may in some embodiments be provided to the promotion and marketing service 102 to improve the quality of the consumer's interactions with the promotion and marketing service and/or with merchants, ¶ 0141).
As per claim 2, Joseph et al disclose the initial data contains at least one of: data relating to behavior of the user; data relating to a state of an environment associated with the user (i.e., Contextual data may also comprise sensor readings regarding ambient environmental conditions of the particular device (e.g., temperature, humidity, brightness, gravity, orientation, proximity, or the like), ¶ 0112); and data relating to a physical state of the user.
As per claim 3, Joseph et al disclose accumulating at least some of the initial data with help of at least one sensing unit provided within a defined region (i.e., As he exits his office building, his consumer device transmits contextual data to a promotion and marketing service. This contextual data includes an indication of his location, and may also indicate his velocity, acceleration, angular velocity, direction-of-travel, or mode of travel, ¶ 0226).
As per claim 4, Joseph et al disclose keeping separate at least some of the initial data from the dataset generated and/or the digital marketplace (i.e., As shown in FIG. 2A, during installation or use of the app, the consumer may be provided with options for configuring privacy settings and with terms and conditions governing use 
As per claim 5, Joseph et al disclose an analysis result of the initial data is included in the dataset generated, but not the initial data themselves (i.e., enable configuration of privacy settings, the various mobile device operating systems may also provide the ability to regulate the types of information provided to the app associated with the promotion and marketing service 102, ¶ 0142).
As per claim 6, Joseph et al disclose the access condition is associated with a monetary value (i.e., a " cost value" may represent the cost to the merchant to offer the promotion via the promotion and marketing service, where the promotion and marketing service receives the cost value for each promotion sold to a consumer, ¶ 0101).
As per claim 7, Joseph et al disclose the monetary value is determined according to one of the following: an automatic value determination (i.e., The "return on investment" value of the promotion might be dynamically calculated by the promotion and marketing service based on the expected repeat business generated by the marketing of the promotion, the particular location, the demographics of the consumer, and the like, ¶ 0102); a value determination that is at least partially based on conditions defined by the user; a definition of the monetary value by the user.
As per claim 8, Joseph et al disclose the access condition has numerous levels, each associated with a defined monetary value; and the information of the dataset are accessible depending on which level of the access condition has been met (i.e., merchant may obtain access to certain business analytic data aggregated, generated, or maintained by the server 402. As a particular example, a merchant might offer to pay for consumer demographic data related to products or services offered by the merchant. It should be appreciated however, that a merchant may not need to list any products or services via the promotion and marketing service in order to obtain such data. For example, the promotion and marketing service may enable merchants to access electronic marketing data offered via the promotion and marketing service based on a subscription model, ¶ 0174).

As per claim 10, Joseph et al disclose the defined region is at least one of a building, an office space or a living space (i.e., As he exits his office building, his consumer device transmits contextual data to a promotion and marketing service. This contextual data includes an indication of his location, and may also indicate his velocity, acceleration, angular velocity, direction-of-travel, or mode of travel, ¶ 0226).
As per claim 11, Joseph et al disclose the confidence information is not access restricted (i.e., the promotion and marketing service may assign a relevance score to each immediate gratification promotion, wherein the relevance score is based on intensity of the predicted consumer demand, ¶ 0205).
As per claim 16, Joseph et al disclose a method for accumulating user-related data (i.e., gathering contextual data regarding consumer devices and resource management data regarding merchant locations, ¶ 0095), which comprises the steps of: 
accumulating initial data related to a user (i.e., various embodiments of the present invention provide systems that passively and automatically collect contextual data regarding consumer devices (e.g., information regarding locations of consumer devices, future travel predictions, time of day, or the like) and resource management data regarding merchant locations, ¶ 0134); 

generating a dataset including information on the potential demand as well as at least some further information related to the user (i.e., the server 104 may be operable to receive and process clickstream data or contextual data provided by the consumer devices 114 and/or the merchant devices 112, ¶ 0137), wherein the generating the dataset step further includes providing an access restriction, so that the information on the potential demand is accessible by further parties, but that at least some of the further information of the dataset are only accessible when an access condition has been met (i.e., the consumer may be provided with options for configuring privacy settings and with terms and conditions governing use of the electronic marketing information harvested by the consumer device 110 and provided to the promotion and marketing service 102, ¶ 0141);
forwarding the dataset to a digital marketplace (i.e., Once the consumer provides access to a particular feature of the consumer device 110, information derived from that feature may in some embodiments be provided to the promotion and marketing service 102 to improve the quality of the consumer's interactions with the promotion and marketing service and/or with merchants, ¶ 0141);  
and checking whether a further party has met the access condition and if the access condition is met, providing access to the further information of the dataset (i.e., the consumer may be provided with options for configuring privacy settings and 
Claims 17 and 19 are rejected based upon the same rationale as the rejection of claims 1 and 16, respectively, since they are the system claims corresponding to the method claims.

Conclusion
 	The prior art made of record and not relied upon, listed in the PTO-892, considered pertinent to applicant's disclosure, discloses customer management in promotion and marketing.
- John Liechty et al (Choice-Menus for Mass Customization: An Experimental Approach for Analyzing Customer Demand With an Application to a Web-based Information Service) disclose analyzing customers’ portfolio of choices from each of several experimental menus, by estimating the utility for each menu item as a function of its characteristics, price, and other specific attributes such as multi-feature discounts.
-Joseph Pancras et al (Optimal Marketing Strategies for a Customer Data Intermediary) disclose an empirical framework to evaluate the optimal customer 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726.  The examiner can normally be reached on M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 






/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        April 20, 2021